People v Colon (2022 NY Slip Op 02560)





People v Colon


2022 NY Slip Op 02560


Decided on April 20, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 20, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
COLLEEN D. DUFFY
JOSEPH J. MALTESE
LARA J. GENOVESI, JJ.


2019-01717
 (Ind. No. 10025/17)

[*1]The People of the State of New York, respondent,
vRoberto Colon, appellant.


Janet E. Sabel, New York, NY (Kristina Schwartz of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Jodi L. Mandel, and Daniel Berman of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (William Miller, J.), rendered December 6, 2018, convicting him of attempted assault in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that the final order of protection issued at the time of sentencing should be vacated because the Supreme Court failed to state on the record its reasons for issuing the order (see CPL 530.13[4]; People v Moncrieft, 168 AD3d 982, 985) is unpreserved for appellate review (see CPL 470.05[2]; People v Nieves, 2 NY3d 310, 316-318; People v Shaquan G., 194 AD3d 744). Under the circumstances, we decline to reach the issue in the exercise of our interest of justice jurisdiction (see People v Hagood-Fulson, 193 AD3d 973, 973; People v Rodriguez, 191 AD3d 807, 808). "[T]he better practice—and best use of judicial resources—is for a defendant seeking adjustment of [final orders of protection] to request relief from the issuing court in the first instance, resorting to appellate courts only if necessary" (People v Nieves, 2 NY3d at 317; see People v Rivera-Hernandez, 200 AD3d 721, 722; People v Hagood-Fulson, 193 AD3d at 973-974).
DILLON, J.P., DUFFY, MALTESE and GENOVESI, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court